Citation Nr: 1810916	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  05-22 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected residuals of a pilonidal cystectomy.  

2.  Entitlement to service connection for benign prostatic hypertrophy (BPH), to include as due to exposure to herbicide agents. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1967 to September 1971, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction rests with the RO in North Little Rock, Arkansas.  

The Board denied service connection for a low back disorder and BPH in a January 2009 decision.  The Veteran appealed this denial to the Court of Appeals for Veteran's Claims (Court).  In December 2009, the Court granted a Joint Motion for Remand (JMR) filed by the parties, vacating and remanding the portion of the January 2009 decision that denied service connection for a low back disorder and BPH.  The appeal was returned to the Board and was remanded for additional development in June 2010, June 2016, and March 2017.

In a July 2017 rating decision, the Veteran's claims to reopen the issues of entitlement to service connection for neuropathy bilateral lower extremities and bilateral upper extremities and entitlement to specially adapted housing and special home adaptation were denied.  The Veteran filed a timely notice of disagreement (NOD) in December 2017.  While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999), in the current case, unlike in Manlincon, the RO fully acknowledged this NOD in January 2018 and is currently processing the Veteran's claims.  As such, no action will be taken by the Board at this time, and those issues will be the subject of a later Board decision, if ultimately necessary. 

The issue of entitlement to service connection for BPH is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Degenerative joint and disc disease of the lumbar spine did not have onset in service or within one year of separation, and is not etiologically related to service or service-connected residuals of pilonidal cystectomy.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current low back disorder is the result of service, or in the alternative is secondary to his service-connected residuals of pilonidal cystectomy.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R.
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Here, the Veteran has current diagnoses of degenerative joint disease and degenerative disc disease, satisfying element one of service connection.  See October 2017 VA Examination Report.  

Regarding element two, the Veteran submitted statements indicating that he has had longstanding back pain since 1971.  See July 2010 written statement.  The Veteran received a VA spine examination in July 2015 and indicated that there was no specific injury or trauma to his back in service.  In his October 2017 VA examination, he reported that he fell six to eight feet in 1968 injuring his right shoulder and knee and that he may have injured his back at that time. 

The Veteran's service treatment records show that his November 1967 enlistment clinical evaluation was completely normal.  A March 1971 sick call treatment record notes complaints of soreness in the area of the tip of the "os" spine.  The presence of a pilonidal cyst was cited two days later.  The Veteran underwent a pilonidal cystectomy in August 1971.  He was discharged to full active duty in September 1971.  There are no complaints, findings, diagnosis, or treatment for the spine other than the excision of the pilonidal cyst.  The August 1971 clinical examination for separation shows a healed pilonidal cystectomy wound.  Thus, the second element of service connection is also established.

Post-service medical evidence includes VA, SSA, and private treatment records, as well as lay testimony.  

The Veteran's private medical records show that he complained of back pain during an unrelated pre-operative check in November 1992.  His March 1995 VA examination report indicates that he complained of low back pain since 1971 if he sits for too long and that the pain is located over his tailbone area.  Physical examination revealed a normal range of motion of the lumbosacral spine and tenderness over the coccyx, without pain over the lumbosacral spine.  Coccyalgia, etiology undetermined was diagnosed.  The contemporaneous X-ray showed normal appearing sacrococcygeal segments.  The report of a June 1996 VA Agent Orange examination includes diagnosis of degenerative "spondylitic" (sic) in the middle and lower thoracic spine.  A private June 2010 MRI revealed minor osteophytic spurring of the mid and lower thoracic vertebral bodies and small disk protrusions of no probable clinical significance.  

A November 2004 lay statement submitted by the Veteran's wife indicates that the Veteran experienced back problems over the past 15 years.  The Board notes that the Veteran married his wife in June 1989, approximately eighteen years after service.  As such, her statements do not establish that the Veteran had back problems in service or since service.  

The record indicates that the Veteran worked as a minesweeper, mechanic, construction worker, painter's helper, and a computer analyst after service.  

A Social Security Administration (SSA) Disability Determination and Transmittal form shows that the Veteran was found to have been disabled as of July 2004 due to psychiatric disorders.  In his December 2004 SSA examination, he reported back problems his whole life, more recently after the Vietnam War that has progressively worsened since 1971.  It was noted that his past medical history was significant for unspecified back treatment in the 1970's and refusal of surgery to fuse his spine in 1976 as it relates to his Workmens' Compensation claim.

The RO attempted to retrieve the Veteran's workmens' compensation records; however, VA was informed by the California Workmens' Compensation that no records were found in February 2014.  The Veteran was notified of this in April 2015.  In his November 2004 written statement, he indicated that the California Workmens' Compensation maintained records for fifteen years only, and thus he was unable to obtain the records.  Further, in his November 2004 statement, he reported that he injured his back in 1976 while working as a mechanic, when he fell against a door, causing back pain.  As a result, he was out of work for three months.  

As to the final element, nexus, a VA physician provided negative medical opinions in July 2015 and June 2016.  However, the Board notes that the July 2015 and June 2016 VA opinions were found to be inadequate in the March 2017 remand as a full rationale was not provided and the examiner did not take into account the Veteran's lay statements.  

Pursuant to the Board's March 2017 remand, the Veteran was afforded an additional VA examination in October 2017.  After carefully reviewing the Veteran's lay statements of record, the VA examiner opined that his back disorder is less likely than not related to service or any incident in service as there is no evidence of events in service that would lead to a chronic back disorder.  It was noted that back strains are self-limiting as would have been the case for the Veteran.  The examiner found that the Veteran's current back disorder was more likely caused by occupational stresses and aging as his post-service work history suggested repetitive strains on his back.  Further, the Veteran reported that his chronic back problem began while working as a mechanic post-service.  

Additionally, the examiner opined that the Veteran's back disorder was less likely than not caused or aggravated by his service-connected residuals of pilonidal cystectomy as that disability involves the skin rather than the spine.  He reasoned that cyst residuals are separate from the lumbar spine and would not affect the spine in any way to include from a neurovascular or structural standpoint.  

The Boards finds the October 2017 VA examiner's opinion highly probative as the examiner reviewed the Veteran's claims file and medical history, conducted an examination, considered the conflicting medical evidence, and provided an opinion that was adequately supported by a detailed rationale.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  

The Board also finds that the Veteran's statement that his chronic back problem began while working as a mechanic post-service is a declaration against interest, and hence is of greater credibility than his earlier statements made for pecuniary gain.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (noting that interest in the outcome of the proceedings "may affect the credibility of testimony").  The Board notes that although he has continued the pursuit of his appeal, the Veteran has not argued that the October 2017 VA examiner incorrectly reported his responses to the questions asked.  In light of the totality of the evidence, the Board affords more probative value to the Veteran's statements made during the October 2017 VA examination reporting chronic back pain that began post-service than to his prior statements claiming back pain since 1971.  

Thus, the only competent and probative opinion of record is against the claim.  Although the Veteran asserts that his back disorder is related to his service, the Board finds that the question regarding the potential relationship between the Veteran's back disorder and his service to be complex in nature.  To this end, the Veteran is competent to report symptoms, such as pain, and when those symptoms had their onset.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, he has not been shown to have the requisite medical training to render an opinion on the etiology of his back disorder.  Therefore, his opinion as to the etiology of his disability is not competent medical evidence, and is thus afforded no probative weight.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007). 

Finally, while thoracic spine degenerative changes were reported in the course of the Veteran's August 1996 VA Agent Orange examination, that diagnosis comes twenty-five years after his separation from active duty.  There is no credible indication that arthritis of the back manifested within the first post service year or during service.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, the provisions regarding presumptive service connection and service connection based on continuity of symptomatology are not applicable to this Veteran's case.

Finally, the preponderance of the evidence is against a causal nexus between the Veteran's current low back disorder and service or a proximate connection between the current low back disorder and the service-connected residuals of pilonidal cystectomy.  The most probative evidence of record regarding a causal relationship between the back disorder and his service-connected residuals of pilonidal cystectomy is the October 2017 VA opinion.  This examiner reviewed the Veteran's medical history and provided a negative opinion that was supported with a detailed rationale. 

In short, the probative evidence weighs against finding a causal nexus between the current back disorder and service; or alternatively, between the back disorder and service-connected residuals of pilonidal cystectomy.  As such, the benefit of the doubt doctrine does not apply, and service connection is not warranted.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a back disorder is denied. 


REMAND

The Veteran contends that his BPH is due to his exposure to herbicide agents.  In an October 2017 VA prostate examination report, the examiner opined that the Veteran's BPH was less likely than not incurred in or caused by service, to include his conceded exposure to herbicide agents.  The rationale provided was that the examiner was unaware of any clinical study which has found a causal relationship between herbicides and BPH.  

In a January 2018 brief, the Veteran through his representative submitted two clinical studies that discuss the relationship between BPH and exposure to Agent Orange/dioxins.  The first study was conducted by UT Southwestern Medical Center and published in 2006.  The second study was conducted by the National Institute of Health and published in 2006.  Based on this new evidence the Board finds that a remand is necessary to obtain an addendum opinion, which takes into account these studies.

Finally, in the March 2017 remand directives, the Board requested that the Veteran complete a release form to authorize VA to obtain medical records from Dr. Steven Schwinn, the private physician that he identified as treating his BPH during his October 2000 VA emergency room visit.  In May 2017, the Veteran completed a VA Form 21-4142, but failed to provide any information regarding Dr. Schwinn's location.  However, in the October 2000 VA treatment record he indicated that he saw Dr. Schwinn "in town," presumably in Omaha, Nebraska.  On remand, the Veteran should complete a proper medical release.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associated with the claims file any outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records, including any records from Dr. Steven Schwinn.  See October 2000 VA emergency room record.  If any records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Return the claims file, to include a complete copy of this remand, to the October 2017 examiner for an addendum opinion.  If the examiner who drafted the October 2017 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, and a review of the articles listed below, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's benign prostatic hypertrophy is related to his exposure to herbicide agents.

(a) Study conducted by UT Southwestern Medical Center and published in 2006.  See Exposure to Dioxins Influences Male Reproductive System, Study of Vietnam Veterans Concludes, https://www.sciencedaily.com/releases/2006/11/061116081851.htm

(b) Study conducted by the National Institute of Health and published in 2006.  See Serum Dioxin, Testosterone, and Subsequent Risk of Benign Prostatic Hyperplasia: A Prospective Cohort Study of Air Force Veterans, http://www.ncbi.nlm.nih.gov/pmc/articles/PMC1665407/. 

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.   

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


